Case 1:19-cv-05112-ARR-RER Document 12 Filed 10/29/20 Page 1 of 2 PageID #: 199




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  J&J SPORTS PRODUCTIONS, INC.,                                    19-CV-5112 (ARR)(RER)

                   Plaintiffs,                                     Opinion & Order

                          — against —                              Not for electronic or print
                                                                   publication

  TRUNG DANG, INDIVIDUALLY AND D/B/A
  EL TEQUILERO BAR I; AND EL TEQUILERO
  BAR & RESTAURANT, INC., AN UNKNOWN
  BUSINESS ENTITY D/B/A EL TEQUILERO BAR I,


                   Defendants.


 ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated

 October 13, 2020, from the Honorable Ramon E. Reyes, Jr., United States Magistrate Judge. No

 objections have been filed. The Court reviews “de novo any part of the magistrate judge’s

 disposition that has been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v.

 Manhattan & Bronx Surface Transit Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL

 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d, 472 F. App’x 73 (2d Cir. 2012) (summary

 order). Where no timely objections have been filed, “the district court need only satisfy itself that

 there is no clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No.

 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of

 Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)).

 Having reviewed the record, I find no clear error. I therefore adopt the Report and

 Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).


                                                  1
Case 1:19-cv-05112-ARR-RER Document 12 Filed 10/29/20 Page 2 of 2 PageID #: 200




          Accordingly, I grant plaintiff’s motion for default judgment in part and deny it in part.

 While I deny plaintiff’s motion as to defendant Trung Dang, I order default judgment to be

 entered against defendant El Tequilero Bar & Restaurant, Inc. in the amount of $3,600, after

 reasonable fees and costs are determined in a subsequent motion. Plaintiff is directed to file a

 motion for attorneys’ fees and costs, if it so chooses, within thirty days.


 SO ORDERED.



                                                        _______/s/________________
                                                        Allyne R. Ross
                                                        United States District Judge

 Dated:          October 29, 2020
                 Brooklyn, New York




                                                   2
